[Cite as Geter v. Geter, 2022-Ohio-2804.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                      MONTGOMERY COUNTY

 CAROL D. GETER (WRIGHT-                          :
 SANTOS) DECEASED                                 :
                                                  :   Appellate Case No. 29312
         Plaintiff-Appellee                       :
                                                  :   Trial Court Case No. 1993-DR-1447
 v.                                               :
                                                  :   (Domestic Relations Appeal)
 MARK ANTHONY GETER                               :
                                                  :
         Defendant-Appellant                      :


                                             ...........

                                             OPINION

                              Rendered on the 12th day of August, 2022.

                                             ...........

GREGORY J. SAUER, Atty. Reg. No. 0034507, Montgomery County Child Support
Enforcement Agency, 1111 South Edwin C. Moses Boulevard, P.O. Box 8744, Dayton,
Ohio 45422
      Attorney for Plaintiff-Appellee

DAWN S. GARRETT, Atty. Reg. No. 0055565, 70 Birch Alley, Suite 240-24005,
Beavercreek, Ohio 45440
     Attorney for Defendant-Appellant

                                            .............



WELBAUM, J.
                                                                                           -2-




          {¶ 1} Defendant-Appellant, Mark Geter, appeals from a judgment finding him in

contempt for non-payment of child support.1 According to Mark, the trial court erred and

abused its discretion by finding him in contempt.          Mark contends that his support

obligation should have been held in suspension under R.C. 3119.06(A) because he had

a “minimum child support order” and was receiving means-tested assistance at the time

of the contempt hearing.

          {¶ 2} We conclude that R.C. 3119.06(A) does not apply to this case, and the trial

court did not abuse its discretion by finding Mark in contempt. Mark was not entitled to

have his payments suspended under R.C. 3119.06(A), which provides for suspension of

support due where a party is paying a “minimum child support order” and is receiving

means-tested public assistance as defined by R.C. 3119.01(C)(12)(a). R.C. 3119.01

and R.C. 3119.06(A) do not apply because Mark was not paying a “minimum child support

order.”     Instead, the contempt action involved an “arrearage only” order and was

governed by R.C. 3123.14, not R.C. Chap. 3119.

          {¶ 3} In considering whether Mark should be held in contempt, the trial court was

not deciding what amount should be withheld for the arrearage. That issue was already

decided in a prior arrearage repay order that Mark failed to appeal. The court, rather,

was addressing whether Mark failed to pay on the arrearage as previously ordered and,

therefore was in contempt of court. As a result, R.C. 3123.14 applied. This statute

allows courts to punish parties who fail to comply with pay arrearage repay orders.



1   For convenience, we will refer to the original divorce parties by their first names.
                                                                                       -3-


      {¶ 4} Mark also failed to file a transcript when he objected to the magistrate’s

finding that he had willfully failed to comply with the arrearage repayment order. Thus,

there was no evidence that Mark was on means-tested assistance when the arrearage

accrued and became final. There was also no evidence that Mark was on means-tested

assistance when the contempt hearing was held. However, even if Mark had been on

such assistance at the time of the hearing, R.C. Chap. 3119 would not have applied, for

the reasons stated. Accordingly, the judgment of the trial court will be affirmed.



                          I. Facts and Course of Proceedings

      {¶ 5} The facts in this case related to non-payment of child support are as follows.

On August 25, 1993, Carol Geter filed a divorce complaint against her husband, Mark.

At the time, the parties had two children, Mark Jr. and Devon, who had been born in 1989

and 1991 respectively. When Mark was held in contempt in October 2021, the children

had been emancipated for many years, as they were 32 and 30 years old at that time.

      {¶ 6} A final judgment and decree of divorce was filed on November 22, 1993,

naming Carol as the primary residential parent and legal custodian of the children.

Effective November 3, 1993, Mark was ordered to pay support of $187 per month per

child, plus a 2% processing fee, for a total monthly child support payment of $382.49. At

that time, an arrearage of child and spousal support existed, so an additional payment on

those items was ordered in the amount of $225 per month. When the order was entered,

Mark was employed.

      {¶ 7} On November 20, 2000, the court filed an order suspending the child support
                                                                                       -4-


obligation as of March 21, 1998, due to Carol’s death. At that time, an arrearage existed.

Subsequently, on March 22, 2013, the Montgomery County Child Support Enforcement

Agency (“SEA”) filed a motion seeking to hold Mark in contempt based on his failure to

pay child support. The contempt motion noted that SEA had issued an administrative

default order on November 12, 2004, setting an arrears payment of $22 per month, plus

a processing fee. When the motion was filed, the arrearage was $21,226.85. The trial

court also granted SEA’s motion to join the Montgomery County Department of Job and

Family Services (“JFS”) as a third-party defendant because Carol had assigned rights to

JFS.   This motion for contempt was later dismissed without prejudice because Mark

was not successfully served.

       {¶ 8} SEA filed another motion for contempt on April 17, 2017, and again asked to

add JFS as a third-party defendant. The court again ordered SEA to be added to the

action. The arrearage at that time was $21,246.79. On June 26, 2017, SEA filed a

motion to amend its motion to a “Motion to Establish Arrears Repay” pursuant to R.C.

3121.36. A hearing on the repay motion was set for August 10, 2017.

       {¶ 9} On November 17, 2017, a magistrate filed a decision, noting that the matter

had come before the court on August 10, 2017, for a hearing on SEA’s motion to establish

an arrearage payment.     Mark had failed to appear for that hearing.      Based on the

evidence presented, the magistrate found that Mark had last paid support in 2007, that

there was no information concerning Mark’s current finances, and that the current

arrearage was $21,183.15, plus fees. The magistrate, therefore, ordered Mark to pay

$50 per month and to report employment to the SEA.
                                                                                         -5-


        {¶ 10} Because no objections were filed, the trial court filed a judgment entry on

December 8, 2017, adopting the magistrate’s decision and ordering Mark to pay $50 per

month on the arrearage and to report his employment to the SEA. No appeal was taken

from that judgment.

        {¶ 11} On October 8, 2019, SEA filed a motion asking the court to hold Mark in

contempt for failing to pay child support as ordered. At that time, the arrearage was

approximately $21,237, with the last payment having been received around January 10,

2018.    The same day, SEA filed a motion seeking joinder of JFS as a third-party

defendant to enforce the support order. The court permitted the joinder.

        {¶ 12} After Mark was served, a public defender filed a notice of appearance on

his behalf on October 22, 2019. After the first appearance hearing was held, the court

filed an agreed order stating that the current support order was $50 per month on the

arrearage and that Mark had denied the contempt and/or arrearage. A further hearing

was set for February 7, 2020, and Mark was ordered to provide documentation of his

inability to work. After that hearing, another agreed order was filed setting a contempt

hearing for April 3, 2020.     This order also said that Mark was to provide medical

documentation as to disability.

        {¶ 13} The April 2020 hearing was continued due to Covid emergency orders and

was subsequently continued again to December 18, 2020, with a notation that Mark would

pursue a “social security claim/SSD and would bring in a doctor’s statement as to disability

to the next hearing.” Another agreed order was filed on December 21, 2020, setting the

matter for further review on June 18, 2021. Again, Mark was ordered to obtain proof of
                                                                                       -6-


disability. That order was later amended due to a clerical mistake, and the scheduled

review hearing was changed to a contempt hearing. The contempt hearing was then

rescheduled to July 9, 2021.

        {¶ 14} At the July 9, 2021 hearing, Mark appeared with counsel. The transcript of

the hearing was not filed until after a final judgment was issued in the case.       The

transcript was filed in the trial court on March 8, 2022, and with our court on March 10,

2022.

        {¶ 15} Following the hearing, Mark filed a motion on July 15, 2021, seeking to

dismiss the contempt motion. The motion was based on a claim that Mark’s duty to pay

support should have been suspended pursuant to R.C. 3119.06. SEA replied to the

motion on July 23, 2021. On July 28, 2021, the magistrate filed a decision finding Mark

in contempt based on “unequivocal evidence” that he had not paid child support as

ordered. Magistrate’s Decision (July 28, 2021), p. 3. The magistrate further held that

Mark failed to present any evidence that he was unable to work, despite having been

asked to do so from 2019 to 2021, i.e., for nearly two years. Id.

        {¶ 16} The magistrate also rejected Mark’s argument that receipt of food stamps

and Medicaid exempted him from paying on the child support arrearage; instead, the

magistrate found that Mark had willfully refused to pay the arrearage and had refused to

provide evidence of his inability to work. Id. Accordingly, the magistrate found Mark in

contempt, sentenced him to 30 days in jail, and suspended the sentence on the condition

that he pay on the arrearage as ordered. Id. at p. 4. The magistrate also dismissed

Mark’s July 15, 2021 motion to dismiss and set a compliance review hearing for January
                                                                                       -7-


7, 2022.

       {¶ 17} On August 11, 2021, Mark filed objections to the magistrate’s decision.

SEA responded on August 20, 2021, and Mark filed a reply on August 27, 2021. On

October 28, 2021, the trial court overruled Mark’s objections. The court noted that no

transcript of the contempt hearing had been filed. Decision and Judgment (Oct. 28,

2021), p. 2.

       {¶ 18} In the decision, the court found that Mark did not have a minimum child

support order within the definitions in R.C. 3119.01; instead, he had an “arrearage only”

order under R.C. 3123.14. Thus, collection of the arrearage was governed by R.C.

Chap. 3123, not R.C. Chap. 3119. As a result, any means-tested exceptions in R.C.

Chap. 3119 did not apply.     Id. at p. 4-5. The court also found that even if Mark’s

obligation arose under R.C. 3119.06 and his receipt of food stamps and Medicaid benefits

qualified as means-tested benefits, the arrearage payment could still be enforced. Id. at

p. 5. This was because there was no evidence that Mark received means-tested benefits

during the period in which the arrearage accrued. Id. at p. 5-6.

       {¶ 19} After overruling the objections, the trial court found Mark in contempt and

imposed the same sanctions the magistrate had ordered. Mark then timely appealed

from the judgment.



                                 II. Contempt of Court

       {¶ 20} Mark’s sole assignment of error states that:

               The Trial Court Exceeded Its Statutory Authority, Acted Without
                                                                                        -8-


      Authority and/or Abused Its Discretion When It Found Defendant/Obligor in

      Contempt of Court for Failure to Pay a Minimum Order of Child Support at

      Such Time as Said Obligor Was Receiving Means Tested Public

      Assistance.

      {¶ 21} Before addressing the assignment of error, we will outline the standards that

apply to contempt decisions and their review.



                                A. Contempt Standards

      {¶ 22} “Contempt is defined in general terms as disobedience of a court order.”

State ex rel. Corn v. Russo, 90 Ohio St.3d 551, 554, 740 N.E.2d 265 (2001). “The power

of contempt is inherent in a court, such power being necessary to the exercise of judicial

functions.” Denovchek v. Bd. of Trumbull Cty. Commrs., 36 Ohio St.3d 14, 15, 520

N.E.2d 1362 (1988). “A common pleas court has both inherent and statutory power to

punish contempts * * *.” Burt v. Dodge, 65 Ohio St.3d 34, 35, 599 N.E.2d 693 (1992),

citing Zakany v. Zakany, 9 Ohio St.3d 192, 459 N.E.2d 870 (1984), syllabus. “Civil

contempt sanctions are designed for remedial or coercive purposes and are often

employed to compel obedience to a court order. * * * Thus, civil contempts are

characterized as violations against the party for whose benefit the order was made.”

(Citation omitted.) Corn at 554-555.

      {¶ 23} “A prima facie case of contempt is made by establishing a prior court order

and a violation of its terms,” and contempt findings “must be supported by clear and

convincing evidence.”    (Citations omitted.)   Martin v. Martin, 179 Ohio App.3d 805,
                                                                                           -9-


2008-Ohio-6336, 903 N.E.2d 1243, ¶ 24 (2d Dist.). After the moving party proves a

violation, the nonmovant bears the burden of establishing a defense for noncompliance.

Id.

       {¶ 24} We review contempt orders for abuse of discretion. State ex rel. Cincinnati

Enquirer v. Hunter, 138 Ohio St.3d 51, 2013-Ohio-5614, 3 N.E.3d 179, ¶ 21. An abuse

of discretion “ ‘implies that the court's attitude is unreasonable, arbitrary or

unconscionable.’ ” Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983), quoting State v. Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d 144 (1980). “[M]ost

instances of abuse of discretion will result in decisions that are simply unreasonable,

rather than decisions that are unconscionable or arbitrary.” AAAA Ents., Inc. v. River

Place Community Urban Redevelopment Corp., 50 Ohio St.3d 157, 161, 553 N.E.2d 597

(1990). “A decision is unreasonable if there is no sound reasoning process that would

support that decision.” Id. This standard of review is “highly deferential,” and “we will

not lightly substitute our interpretation for that of the issuing court.” (Citations omitted.)

Id. at ¶ 29.



                                      B. Discussion

       {¶ 25} Under his assignment of error, Mark contends that the trial court erred and

abused its discretion because it failed to recognize that his child support payments were

a “minimum child support order” that should have been stayed under R.C. 3119.06(A)

due to his receipt of means-tested assistance. As noted, the trial court disagreed, finding

that Mark did not have a minimum child support order under R.C. 3119.06. Instead,
                                                                                          -10-


Mark’s obligation was an “arrearage only” order and was governed by R.C. 3123.14, not

R.C. Chap. 3119. The court also found that even if Mark’s obligation arose under R.C.

3119.06 and Mark received means-tested benefits, Mark was not receiving assistance

when the arrearage arose. As a result, Mark could be held in contempt for failing to pay

as ordered.

       {¶ 26} As mentioned, Mark failed to file a transcript of the contempt hearing, but

he did file a transcript during the course of this appeal. We cannot consider transcripts

that were not before a trial court when it overruled a party’s objections to a magistrate’s

decision.     Daniel v. Daniel, 2d Dist. Miami No. 2005-CA-9, 2006-Ohio-411, ¶ 13. See

also Springfield Venture, L.L.C. v. U.S. Bank, N.A., 2015-Ohio-1983, 33 N.E.3d 85, ¶ 48

and fn. 4 (2d Dist.) “On appeal of a judgment rendered without the benefit of a transcript

or affidavit, an appellate court only considers whether the trial court correctly applied the

law to the facts as set forth in the magistrate's decision.” In re Estate of Lucas, 2d Dist.

Montgomery No. 23088, 2009-Ohio-6392, ¶ 32, citing Ross v. Cockburn, 10th Dist.

Franklin No. 07AP-967, 2008-Ohio-3522, ¶ 6.

       {¶ 27} Here, Mark’s assignment of error relates to means-tested assistance that

he received.     However, there is no actual evidence in the record regarding this

assistance. Concerning this point, the magistrate’s decision stated that:

               Defendant/obligor’s argument [is] that his receipt of benefits – food

       stamps and Medicaid – exempt him from paying on his child support

       arrearage.    This argument is not persuasive.        Defendant/obligor has

       willfully refused to pay on the arrearage [and] has refused to provide any
                                                                                          -11-


       evidence of his inability to work.

Magistrate’s Decision (July 28, 2021), p. 3.

       {¶ 28} For purposes of discussion, we will assume that the “facts” in the

magistrate’s decision include (besides willful failure to pay on the arrearage) that Mark

may currently be receiving food assistance and Medicaid.       We note that the magistrate

did not find these facts proven; instead, the decision stated that this was Mark’s

“argument.” The magistrate also did not specifically address Mark’s claim concerning

R.C. 3119.06. However, the trial court did, and it found the statute did not apply.



                            1. Potentially Applicable Statutes

       {¶ 29} In his brief, Mark discusses both the current versions of R.C. 3119.01 (a

definitional statue) and R.C. 3119.06, as well as versions that were in effect at the time

of the July 9, 2021 contempt hearing. Appellant’s Brief, p. 3-6. Mark did not, however,

mention the statute the trial court found applicable, i.e., R.C. 3123.14. An initial question

arises as to which of these statutes may apply and what version should be used, since

they all have been amended at various times.

       {¶ 30} Before we consider which statute or version applies, we note the general

principle that “absent a clear pronouncement by the General Assembly that a statute is

to be applied retrospectively, a statute may be applied prospectively only.” State v.

LaSalle, 96 Ohio St.3d 178, 2002-Ohio-4009, 772 N.E.2d 1172, ¶ 14.               A two-part

analysis is used, with the first question being whether the General Assembly expressly

made the statute retrospective. Pratte v. Stewart, 125 Ohio St.3d 473, 2010-Ohio-1860,
                                                                                    -12-


929 N.E.2d 415, ¶ 30, citing LaSalle at 181. “The General Assembly's failure to clearly

enunciate retroactivity ends the analysis, and the relevant statute may be applied only

prospectively.” Id.

      {¶ 31} R.C. 3123.14 has been amended twice since it was enacted in 2000. See

S.B. 180, 2000 Ohio Laws 291, effective on March 22, 2001; Sub.S.B. 70, 2018 Ohio

Laws 48, effective on February 11, 2019; and Sub.H.B. 366, 2018 Ohio Laws 76, effective

on March 28, 2019. 2    The latest amendment would have been effective when the

contempt motion was filed in October 2019, and there has been no amendment since.

Therefore, the latest version would apply to the contempt proceedings.

      {¶ 32} R.C. 3119.01 was also enacted in 2000 as part of S.B. 180.3 A number of

amendments occurred thereafter, but the most recent amendments before the 2017

arrearage repay order occurred in 2012.       Those amendments were effective on

September 28, 2012. See Am.Sub.H.B. 337, 2012 Ohio Laws 131. R.C. 3119.01 was

not amended again until 2018, and those amendments were not effective until March 28,

2019. Id. at Sub.H.B. 366. This would have been before the contempt motion was filed

in October 2019. However, during the proceedings (after the magistrate’s decision in

July 2021 and the trial court’s decision in October 2021), R.C. 3119.01 was amended


2 R.C. 3123.14 replaced part of an existing statute, R.C. 2301.38(B). See Ohio Bill
Analysis, 2000 S.B. 180, App. A (“Recodification chart organized by new section
number”). R.C. 2301.38 itself was repealed in its entirety by S.B. 180. See S.B. 180,
2000 Ohio Laws 291.
3 Like R.C. 3123.14, R.C. 3119.01 replaced existing sections of the Revised Code. These
included R.C. 2301.34; R.C. 2301.35(J)(2); R.C. 3111.20(A); R.C. 3111.241(A); R.C.
3113.21(P); R.C. 3113.215(A); and R.C. 3113.217(A). See Ohio Bill Analysis, 2000 S.B.
180, at App. A.
                                                                                          -13-


again. See Am.Sub.H.B. 110, 2021 Ohio Laws 30, effective September 30, 2021.            The

2021 amendments were minor and did not change any provision that is relevant here.

       {¶ 33} R.C. 3119.06 was also enacted as part of S.B. 180 and was effective on

March 22, 2001.4 This statute was not amended again until 2018, with the amendments

being effective on February 11, 2019. See Sub.S.B. 70, 2018 Ohio Laws 48. Another

amendment occurred in 2018, with an effective date of March 28, 2019. Id. at Sub.H.B.

366. Again, the latest amendment was effective before the contempt motion was filed.

       {¶ 34} Having reviewed the above statutes, we find no indication, either in the

statutes themselves or in available bill analyses, that the General Assembly intended

these statutes to be applied retrospectively.5 Therefore, even if R.C. 3119.01 or R.C.

3119.06 applied, the version of those statutes that would be relevant would be those in

effect when the contempt motion was filed in October 2019.

       {¶ 35} When we speak of relevance, we do not mean that these statutes do apply

or that they could affect the validity of the December 8, 2017 order itself. Mark did not

appeal that judgment, and any attempt to attack its validity is barred by res judicata. E.g.,

In re Rummel, 194 Ohio App.3d 22, 2011-Ohio-2748, 954 N.E.2d 207, ¶ 14 (10th Dist.).

By “relevance,” we simply mean these versions were in effect when the contempt motion

was filed. Likewise, the version of R.C. 3123.14 that was in effect at the time of the



4Under S.B. 180, R.C. 3119.06 replaced existing R.C. 3113.215(B)(7)(a). See Ohio Bill
Analysis, 2000 S.B. 180, at App. A. S.B. 180 repealed R.C. 3113.215 in its entirety.
See S.B. 180, 2000 Ohio Laws 291.
5 See Ohio Bill Analysis, 2000 S.B. 180; Ohio Final Bill Analysis, 2018 H.B. 366; and Ohio
Bill Analysis, 2018 S.B. 70. There was no bill analysis for Am.Sub.H.B. 337, which was
enacted in 2012.
                                                                                       -14-


contempt filing would be applied.



                  2. Whether R.C. 3119.01 and R.C. 3119.06 Apply

      {¶ 36} We will first discuss R.C. 3119.01, which is part of R.C. Chap. 3119. This

chapter is located in Title XXXI of the Ohio Revised Code, which covers a wide range of

topics, including “Marriage” (R.C. Chap. 3101); “Husband and Wife” (R.C. Chap. 3103);

“Divorce, Legal Separation, Annulment, Dissolution of Marriage” (R.C. Chap. 3105);

“Adoption” (R.C. Chap. 3107); “Children” (R.C. Chap. 3109); “Parentage” (R.C. Chap.

3111); “Neglect, Abandonment, or Domestic Violence” (R.C. Chap. 3113); “Uniform

Interstate Family Support Act of 2008” (R.C. 3115); “Child Support Orders” (R.C. 3119);

“Withholding or Deduction from Income” (R.C. Chap. 3121); “Child Support – Default”

(R.C. Chap. 3123); “Child Support Enforcement” (R.C. Chap. 3125); and the “Uniform

Child Custody Jurisdiction and Enforcement Act” (R.C. Chap. 3127).

      {¶ 37} The pertinent parts of 3119.01(B) in effect in October 2019 have remained

unchanged since S.B. 2000 was enacted in 2000. This subsection provides generally

that: “[a]s used in this chapter and Chapters 3121., 3123., and 3125. of the Revised Code:

* * * ‘Child support order’ means either a court child support order or an administrative

child support order.” R.C. 3119.01(B)(2). A “support order” is also defined generally as

“either an administrative child support order or a court support order.”             R.C.

3119.01(B)(5).

      {¶ 38} Since this subsection is unchanged from the version enacted in 2000, the

Ohio Bill Analysis for S.B. 180 is pertinent.    That document discusses why various
                                                                                      -15-


sections of the Revised Code were repealed and incorporated into a number of other

sections, including R.C. 3119.01. The Bill Analysis for S.B. 180 explains that:

             Under former law, Revised Code sections 3111.23 to 3111.28

      governed administrative support orders, which were issued by CSEAs.

      Revised Code sections 3113.21 to 3113.219 govern court-issued support

      orders. Many of the provisions concerning administrative support orders

      and court-issued support orders were virtually identical. The act repeals

      the Revised Code sections governing administrative support orders and

      incorporates those provisions into the renumbered sections governing

      court-issued support orders (see Appendices A, B, and C). Differences

      between administrative and court-issued support orders in existing law are

      maintained.

             The act establishes new definitions to clarify the types of orders to

      which the statute refers.      “Administrative child support order” refers to

      orders for the support of a child that are issued by a CSEA. “Court child

      support order” refers to orders for the support of a child that are issued by

      a court. “Child support order” encompasses both administrative and court

      child support orders. “Court support order” includes both a court child

      support order and an order for the support of a spouse. Finally, a “support

      order” means an administrative child support order or a court support order.

Ohio Bill Analysis, 2000 S.B. 180.

      {¶ 39} The Bill Analysis for S.B. 180 further states that “[t]he act reorganizes
                                                                                      -16-


(recodifies) the placement of child support provisions in the Revised Code.           The

recodification places child support laws into four new Revised Code chapters: 3119.

(calculation of support); 3121. (collection and enforcement of support); 3123. (default);

and 3125. (state and local administration).” Id.

        {¶ 40} Consistent with this reorganization effort, R.C. 3119.01(B)(2) and (5)

provide general and generic definitions of terms like “child support orders” and

“administrative support orders” that apply to all four chapters. However, each chapter

also has its own definitions that apply to the particular chapter. See R.C. 3121.01; R.C.

3123.01; and R.C. 3125.01. There have been minimal changes since these definitions

were outlined in S.B. 180.     Consequently, the inclusion of and reference to all four

chapters in R.C. 3119.01(B)(2) is not significant and does not mean that anything in R.C.

Chap. 3119 (other than these general definitions) necessarily applies to these other

chapters.

        {¶ 41} R.C. 3119.01 also contains definitions that apply only to R.C. Chap. 3119.

In this regard, R.C. 3119.01(C), as in effect when the contempt motion was filed, stated

that:

        As used in this chapter:

        ***

              (3) “Court child support order” means any order issued by a court for

        the support of a child pursuant to Chapter 3115. of the Revised Code,

        section 2151.23, 2151.231, 2151.232, 2151.33, 2151.36, 2151.361,

        2151.49, 3105.21, 3109.05, 3109.19, 3111.13, 3113.04, 3113.07, 3113.31,
                                                                                         -17-


       3119.65, or 3119.70 of the Revised Code, or division (B) of former section

       3113.21 of the Revised Code.

       ***

              (5) “Court support order” means either a court child support order or

       an order for the support of a spouse or former spouse issued pursuant to

       Chapter 3115. of the Revised Code, section 3105.18, 3105.65, or 3113.31

       of the Revised Code, or division (B) of former section 3113.21 of the

       Revised Code.

(Emphasis added.) Sub.H.B. 366, 2018 Ohio Laws File 76, effective March 28, 2019.6

       {¶ 42} Thus, while R.C. 3119.01(B)(2) and (5) contain some general definitions of

child support orders that relate to various chapters of the Revised Code, the definitions in

R.C. 3119.01(C)(3) and (5) apply only “as used in R.C. Chap. 3119.”

       {¶ 43} R.C. Chap. 3119 contains various statutory provisions pertaining to

calculation of child support, including matters like “[p]arents’ child support and cash

medical support,” a child support schedule, child support guideline worksheets and

instructions, minimum child support orders, deviations from support ordered, factors for

deviation, and processing charges. See R.C. 3119.02; R.C. 3119.021; R.C. 3119.022;

R.C. 3119.06; R.C. 3119.22; R.C. 3119.23; and R.C. 3119.27. In other words, these

statutes involve assessment of what child support a parent (obligor) will be required to

pay.

       {¶ 44} As an example, R.C. 3119.02 deals with “[p]arents’ child support and cash


6 The only difference between this version and the one originally enacted in S.B. 180 is
a change in numbering. Compare S.B. 180, 2000 Ohio Laws 291.
                                                                                        -18-


medical support.” Like the statutes already mentioned, R.C. 3119.02 was enacted in

2000 as part of S.B. 180. 7       It was not amended thereafter until 2018, and the

amendments were effective on March 28, 2019. See Sub.H.B. 366, 2018 Ohio Laws

File 76. This statute has not been amended since. Again, there is no indication that the

amendments were intended to apply retrospectively. The 2019 version, therefore, was

effective when the arrearage repay order was issued and when the contempt motion was

filed in October 2019. The original version would have been in effect when the arrearage

repay order was issued in 2017. There is no significant difference between the 2019

version and the one enacted in 2000 by S.B. 180. Compare S.B. 180, 2000 Ohio Laws

291. The primary difference is the addition of cash medical support, which is irrelevant

here.

        {¶ 45} Under the version effective in 2019, R.C. 3119.02 says that:

               In any action in which a court child support order is issued or

        modified, in any other proceeding in which the court determines the amount

        of child support that will be ordered to be paid pursuant to a child support

        order, * * * the court * * * shall calculate the amount of the parents' child

        support and cash medical support in accordance with the basic child

        support schedule, the applicable worksheet, and the other provisions of

        Chapter 3119. of the Revised Code. The court * * * shall specify the support

        obligation as a monthly amount due and shall order the support obligation



7 R.C. 3119.02 replaced existing “R 3113.215(B)(1), first and second sentence.” Ohio
Bill Analysis, 2000 S.B. 180 at App. A. Again, S.B. 180 repealed R.C. 3113.215 in its
entirety. See S.B. 180, 2000 Ohio Laws 291.
                                                                                       -19-


      to be paid in periodic increments as it determines to be in the best interest

      of the children.

(Emphasis added.) Sub. H.B.366, 2018 Ohio Laws 76.

      {¶ 46} The provisions in R.C. 3119.02 clearly relate to original issuance of child

support orders, modification of those orders, or other proceedings in which support “will

be ordered.” However, child support was not ordered in December 2017; it had already

been ordered in 1993 and suspended in 2000. The issue in 2017 was only a payment

order on an existing arrearage. As SEA has noted, no calculations or worksheets were

done in connection with the 2017 order. SEA Brief, p. 1 and 5-6.

      {¶ 47} Similarly, when the contempt motion was filed in October 2019, R.C.

3119.06 stated that:

             (A) Except as otherwise provided in this section, in any action in

      which a court * * * issues or modifies a child support order or in any other

      proceeding in which a court * * * determines the amount of child support to

      be paid pursuant to a child support order, the court * * * shall issue a

      minimum child support order requiring the obligor to pay a minimum of

      eighty dollars a month for all the children subject to that order. The court *

      * * in its discretion and in appropriate circumstances, may issue a minimum

      child support order of less than eighty dollars a month or issue an order not

      requiring the obligor to pay any child support amount. The circumstances

      under which a court * * * may issue such an order include the nonresidential

      parent's medically verified or documented physical or mental disability or
                                                                                    -20-


institutionalization in a facility for persons with a mental illness or any other

circumstances considered appropriate by the court or agency.

       If a court * * * issues a minimum child support obligation pursuant to

this section and the obligor under the support order is the recipient of

means-tested public assistance, as described in division (C)(12)(a) of

section 3119.01 of the Revised Code, any unpaid amounts of support due

under the support order shall accrue as arrearages from month to month,

and the obligor's current obligation to pay the support due under the support

order is suspended during any period of time that the obligor is receiving

means-tested public assistance and is complying with any seek work orders

issued pursuant to section 3121.03 of the Revised Code.              The court,

obligee, and child support enforcement agency shall not enforce the

obligation of the obligor to pay the amount of support due under the support

order while the obligor is receiving means-tested public assistance and is

complying with any seek work orders issued pursuant to section 3121.03 of

the Revised Code.

       (B) As used in this section, “means-tested public assistance”

includes cash assistance payments under the Ohio works first program

established under Chapter 5107. of the Revised Code, financial assistance

under the disability financial assistance program established under Chapter

5115. of the Revised Code, supplemental security income, or means-tested

veterans' benefits.
                                                                                      -21-


(Emphasis added.)

        {¶ 48} As originally enacted in S.B. 180, R.C. 3119.06 contained very similar

wording, only the amount of the minimum child support order was $50. In addition, the

statute referred to “need-based public assistance” and did not define that term. See S.B.

180, 2000 Ohio Laws File 291.      The first version passed in 2018 and effective on

February 11, 2019 substituted “means-tested public assistance” for “needs based public

assistance” and added subsection (B) to define this term. See 48 Sub. S.B. 70, 2018

Ohio Laws 48. The bill analysis for that legislation did not indicate the reason for the

change; it simply stated that the term had been changed. See Ohio Bill Analysis, 2018

S.B. 70. The final amendment, effective on March 28, 2019 (and the version in effect

when the contempt motion was filed) did not make substantive changes that are relevant

here.

        {¶ 49} The language emphasized above, by referring to matters like a

“nonresidential parent’s disability” and accrual of unpaid support amounts as arrearages

from month to month reveals that R.C. 3119.06 is not intended to apply to situations like

the present. Again, when the 2017 arrearage repay order was entered, the court was

not issuing or modifying a support order, there was no longer any residential or

nonresidential parent, and there were no amounts due under the child support order that

were going to accrue as arrearages from month to month. Instead, at that time, any

amounts becoming due under the support order had ended due to the 2000 suspension

of support and the children’s emancipation, which would have occurred many years

earlier. The issue, rather, involved default and was governed by a different chapter.
                                                                                        -22-


See In re: J.N., 2d Dist. Greene No. 2017-CA-61, 2018-Ohio-2557, ¶ 24, quoting Morgan

v. Williams, 10th Dist. Franklin No. 12AP-694, 2013-Ohio-3098, ¶ 10 (“ ‘R.C. Chapter

3119 governs child support orders and R.C. Chapter 3123 governs default under a child

support order.’ ”)

       {¶ 50} In addition, no “seek work” orders had ever been issued to Mark. As the

SEA notes, this requirement in R.C. 3119.06 is conjunctive. SEA Brief at p. 4 and 9,

citing State ex rel. Florence v. Florence, 2d Dist. Montgomery No. 22463, 2008-Ohio-488,

¶ 11. There was also no evidence in 2017 that Mark was on any type of need-based

assistance. And, even if the 2019 version of R.C. 3119.06 were applied, there was no

evidence that Mark was on “means-tested” assistance in 2017 (or, in fact, in 2019, when

the contempt motion was filed).

       {¶ 51} For all the reasons stated, the December 8, 2017 arrearage repay order

was not a “minimum child support order” to which R.C. 3119.06(A) applied.

Consequently, R.C. 3119.06(A) did not provide a basis for “suspending” the arrearage

repay order and excusing Mark from being held in contempt.



              3. Statutes That Do Apply – R.C. 3121.36 and R.C. 3123.14

       {¶ 52} The SEA’s 2017 “Motion to Establish Arrears Repay” was brought pursuant

to R.C. 3121.36, which is simply a statute providing continuing jurisdiction for courts and

child support enforcement agencies to collect “any overdue and unpaid support or

arrearage” and for the court’s continuing power to “punish” people’s failure to pay, even

after support orders terminate. Like the other statutes we have discussed, R.C. 3121.36
                                                                                         -23-


was enacted as a new section in 2000 as part of S.B. 180. See S.B. 180, 2000 Ohio

Laws 291.8

       {¶ 53} R.C. 3121.36 was not amended again until the 2018 amendments became

effective on March 28, 2019. See Sub.H.B. 366, 2018 Ohio Laws File 76. As result of

these amendments, R.C. 3121.36 remained essentially the same and did not change the

continuing jurisdiction of the court and agency. R.C. 3121.36 clearly provides for the

SEA and courts to retain the power to collect unpaid support and arrearages and to

proceed with contempt actions even though a particular support order may have ended,

as it did here many years ago.

       {¶ 54} Furthermore, as noted, a separate chapter, R.C. Chap. 3123, deals with

“Child Support – Default.” The statute the trial court referenced, R.C. 3123.14, is in that

chapter. Again, Mark’s brief does not mention this statute.

       {¶ 55} R.C. 3123.14 was also enacted in 2000 as part of S.B. 180.9 As effective

on March 22, 2001, R.C. 3123.14 provided that:

              If a child support order is terminated for any reason, the obligor under

       the child support order is or was at any time in default under the support

       order and, after the termination of the order, the obligor owes an arrearage

       under the order, the obligee may make application to the child support



8 R.C. 3121.36 replaced existing R.C. 3113.21(M)(1). Ohio Bill Analysis, 2000 S.B. 180
at App. A. S.B. 180 repealed R.C. 3113.21 in its entirety. See S.B. 180, 2000 Ohio
Laws 291.
9R.C. 3123.14 replaced existing R.C. 2301.38(B). Ohio Bill Analysis, 2000 S.B. 180 at
App. A. S.B. 180 repealed R.C. 2301.38 in its entirety. See S.B. 180, 2000 Ohio Laws
291.
                                                                                         -24-


        enforcement agency that administered the child support order prior to its

        termination or had authority to administer the child support order to maintain

        any action or proceeding on behalf of the obligee to obtain a judgment,

        execution of a judgment through any available procedure, an order, or other

        relief. If a withholding or deduction notice is issued pursuant to section

        3121.03 of the Revised Code to collect an arrearage, the amount withheld

        or deducted from the obligor's personal earnings, income, or accounts shall

        be at least equal to the amount that was withheld or deducted under the

        terminated child support order.

S.B. 180, 2000 Ohio Laws File 291.

        {¶ 56} The bill analysis for S.B. 180, states, concerning R.C. 3123.14 and 3121.36,

that:

                 The act provides that the termination of a court support order or an

        administrative child support order does not abate the authority of a court or

        CSEA to issue the withholding or deduction notices or other appropriate

        orders to collect arrearages under the terminated support order. The act

        also provides that if an income withholding or financial deduction notice is

        issued to collect an arrearage, the amount withheld or deducted from the

        obligor's personal earnings, income, or accounts must be at least equal to

        the amount that was withheld or deducted under the terminated support

        order.

Ohio Bill Analysis, 2000 S.B. 180.
                                                                                          -25-


       {¶ 57} R.C. 3123.14 has been amended twice since it was enacted.                 See

Sub.S.B. 70, 2018 Ohio Laws 48, effective on February 11, 2019, and Sub.H.B. 366, 2018

Ohio Laws 76, effective March 28, 2019.

       {¶ 58} Before the 2018 amendments, courts had held that the wording in R.C.

3121.36 and R.C. 3123.14 was unambiguous and mandatory, and that when courts

liquidated arrearages and assigned a monthly payment amount, they did not have the

ability to decease the monthly amount below what the obligor had previously been

ordered to pay. See Taskey v. Bonner, 8th Dist. Cuyahoga No. 94601, 2010-Ohio-5488,

¶ 15-17, agreeing with Sinnott v. Sinnott, 10th Dist. Franklin No. 02AP-1277, 2003-Ohio-

4571, and Bennett v. Bennett, 9th Dist. Summit App. 22798, 2006-Ohio-1305.

       {¶ 59} For example, in Sinnott, the amount of ordered child support at the time the

arrearage was liquidated was around $360 per month. However, the trial court only

ordered the obligor to pay $200 per month toward the arrearage. Sinnott at ¶ 11. Based

on the wording of R.C. 3121.36, the Tenth District Court of Appeals held that the trial court

was required to assess at least the amount due under the terminated support order, i.e.,

$360. Id.

       {¶ 60} The first amendment in 2018 to R.C. 3123.14 made some non-substantive

changes in wording. The second amendment, which was effective on March 28, 2019,

changed some language, and no further amendments have been made since. Again,

this would have been the statute in effect when the contempt motion was filed. The prior

version was in effect when the 2017 arrearage repay order was issued.

       {¶ 61} As amended, R.C. 3123.14 changed the court’s ability to choose the
                                                                                           -26-


monthly amount to be paid on an arrearage. In this regard, the last few sentences of the

statute were amended to say that:

              If a withholding or deduction notice is issued pursuant to section

       3121.03 of the Revised Code to collect an arrearage, the amount withheld

       or deducted from the obligor's personal earnings, income, or accounts shall

       be rebuttably presumed to be at least equal to the amount that was withheld

       or deducted under the terminated child support order. A court or agency

       administering the child support order may consider evidence of household

       expenditures, income variables, extraordinary health care issues, and other

       reasons for deviation from the presumed amount.

Sub.H.B. 366, 2018 Ohio Laws 76; see also current R.C. 3123.14. The same bill also

changed the language in R.C. 3121.36 to allow for a rebuttable presumption.

       {¶ 62} The changed language gave courts some flexibility in choosing the monthly

amount to be paid on arrearages. Courts were no longer restricted to ordering payment

of an amount that was at least equal to the amount deducted under the terminated court

order. While that amount was “rebuttably presumed” to be proper, courts could now

consider other items and deviate. This was likely motivated by observations like the one

made in Taskey, where the court stated that “[u]ntil the legislature gives the trial court the

discretion to modify arrearage payments in the way it finds equitable and just, we are

constrained to apply the mandates set forth in R.C. 3121.36 and R.C. 3123.14.” Taskey,

8th Dist. Cuyahoga No. 94601, 2010-Ohio-5488, at ¶ 17. See also Ohio Bill Analysis,

2018 H.B. 366 (discussing collection of arrearages and the fact that prior law “required
                                                                                       -27-


the amount withheld or deducted to be at least equal to the amount withheld or deducted

under the prior order”).

       {¶ 63} Although these changes were effective before the SEA brought its contempt

action and before the trial court made its October 28, 2021 decision, they are irrelevant

to this case. Specifically, the trial court was not considering what amount should be

withheld for the arrearage. That had already been decided in the 2017 order and was

not at issue.10 Instead, the court was considering whether Mark had failed to pay on the

arrearage as previously ordered and, therefore, was in contempt of court. See J.N., 2d

Dist. Greene No. 2017-CA-61, 2018-Ohio-2557, at ¶ 26.

       {¶ 64} J.N. involved circumstances similar to those in the case before us, although

the obligor in that case, unlike Mark, at least provided some evidence about his

circumstances. In J.N., the obligor was held in contempt in 2017 based on his failure to

pay on an arrearage owed for child support. Id. at ¶ 1. Previously, in 2005, the obligor’s

support obligation had been terminated because his child had reached the age of

majority; at that time, the obligor was ordered to pay a monthly amount on the arrearage.

Id. at ¶ 2. During the 2017 contempt hearing, the obligor stated that he had been on

Social Security Disability (“SSI”) since 2006. In objecting to the magistrate’s decision

finding him in contempt, the obligor claimed that SSI could not be included as gross

income for computing child support. Id. at ¶ 3-9. On appeal, our court disagreed.

       {¶ 65} We noted that under R.C. 3123.18, “if a court or child support enforcement


10 It could be argued that Mark should have been ordered to pay more in 2017, because
his original support order was $382.49 per month. However, after that order, the SEA
issued a default order in 2004, requiring repayment of $22 per month. Thus, the $50
ordered in 2017 exceeded that amount.
                                                                                          -28-


agency finds an obligor to be in default under a support order: ‘* * * each payment or

installment that was due and unpaid under the support order that is the basis for the

default determination plus any arrearage amounts that accrue after the default

determination and during the period of default shall be a final judgment which has the full

force, effects, and attributes of a judgment entered by a court of this state for which

execution may issue under Title XXIII of the Revised Code.” J.N. at ¶ 24, quoting R.C.

3123.18.

        {¶ 66} In addition, we stressed that under R.C. 3123.83, “ ‘a court or child support

enforcement agency may not retroactively modify an obligor's duty to pay a delinquent

support payment.’ ” Id. at ¶ 25, quoting R.C. 3123.83. We noted that R.C. 3123.84 has

an exception allowing modification of support payments that become due after a petition

to modify is filed but found this did not apply to the obligor. Id. In this regard, we stated

that:

              The contested payments herein are not current child support

        payments but rather are arrearage payments, as T.N. [the obligor] did not

        fulfill his child support obligation when J.N. was of minor age. J.N. reached

        the age of majority and was emancipated in 2005, and T.N. testified that he

        began receiving SSI in 2006 or 2008. As in Morgan, T.N. did not receive

        SSI during the time his arrearage accumulated. T.N. did not move the

        court to reduce his arrearage.

J.N. at ¶ 26, citing Morgan, 10th Dist. Franklin No. 12AP-694, 2013-Ohio-3098.

        {¶ 67} Like the obligor in J.N., nothing in the record indicates that Mark was
                                                                                          -29-


receiving assistance when his arrearage accumulated. Furthermore, Mark did not move

the court to reduce his arrearage before the arrearage became final.

      {¶ 68} Based on the preceding discussion, the trial court retained the ability under

R.C. 3123.14 and R.C. 3121.36 to hold obligors like Mark in contempt for failing to pay

on arrearages, even if their support orders are terminated. Again, the current matter was

simply a contempt proceeding to enforce a prior final judgment, which the court could

consider under these statutes. It was not a situation in which the court was deciding

anew if it should order payment of child support or modify child support, or even order a

withholding order based on a support arrearage. Accordingly, there was no reason to

consider R.C. 3119.01 or R.C. 3119.06 and whether payment should be suspended

based on Mark's alleged receipt of means-tested assistance.



                                  4. Means-tested Assistance

      {¶ 69} Both sides have discussed means-tested assistance, which is excluded

from “gross income” under R.C. 3119.01(C)(12). Because we have found R.C. 3119.01

and R.C. 3119.06 inapplicable, we need not consider this point. We do note the following

comment by a concurring judge in J.N., who stated that:

             The Appellant's child support order was calculated, and the final

      arrearage determined, prior to his eligibility for and receipt of Social Security

      payments.     The law, R.C. 3119.01(C)(7)(a), that such means-tested

      benefits would be excluded from any current calculations of support or

      arrearage is irrelevant.
                                                                                          -30-


              Contempt is the willful failure to comply with a court order – in this

       case the failure to pay the arrearage. The only question is whether the trial

       court abused its discretion when it found that Appellant had approximately

       $60 available at the end of each month from which he could make some

       payment toward the arrearage.          I concur that there was no abuse of

       discretion.

J.N. at ¶ 28-29 (Froelich, J., concurring).

       {¶ 70} The same reasoning applies here. When Mark’s arrearage accrued, there

is no evidence that he was on any type of means-tested assistance.                Therefore,

regardless of how exclusions from “gross income” are now defined in R.C. 3119.01(C)(12)

(formerly R.C. 3119.01 (C)(7)), that statute is irrelevant.11 Issues regarding the meaning

of “means-tested” assistance are also irrelevant. Consequently, we need not consider

the parties’ arguments on this point.

       {¶ 71} As a final matter, the trial court did not abuse its discretion in finding Mark

in contempt. The trial court “correctly applied the law to the facts as set forth in the

magistrate's decision.” Estate of Lucas, 2d Dist. Montgomery No. 23088, 2009-Ohio-

6392, at ¶ 32.



                                        III. Conclusion

       {¶ 72} Mark’s sole assignment of error having been overruled, the judgment of the



11 The numbering of R.C. 3119.01(C) was changed via an amendment that occurred after
J.N. was decided. However, the content, as pertinent here, remained the same. See
Sub.H.B. 366, 2018 Ohio Laws 76, effective March 28, 2019.
                                                -31-


trial court is affirmed.

                                .............



TUCKER, P.J. and EPLEY, J., concur.



Copies sent to:

Gregory J. Sauer
Dawn S. Garrett
Hon. Denise L. Cross